


Call Option Agreement

This Call Option Agreement (the“Agreement”) is made by the following parties in
Beijing, the People’s Republic of China (“China”), on January 4, 2009.




1.

Beijing Tibet Health Consulting Co., Ltd. (hereafter referred to as Tibet
Health)

Address Room 811, Building No.1, 40 Dongzhong Street, Dongcheng District,
Beijing




2.

Wang Shuxiang

ID 371481195410100096


3.

 Zheng Yilin
ID 37148119580922009X


4.  Yang An

ID 120105196212025122


5.  Kong Ruifen

 ID 32021919430405802X




(Wang Shuxiang., Zheng Yilin, Yang An and Kong Ruifen hereinafter referred to as
the “The existing shareholders” or “shareholders”, all the parties hereinafter
collectively referred to as the “PARTIES” and individually as a “PARTY”)




Whereas:




1.

The existing shareholders are the shareholders of  Le Ling Jin Zang Huang
Biotechnology Co., Ltd. ( a liability limited company incorporated under the
laws of the People’s Republic of China (the “PRC”), whose registered offices are
located at North of Kaiyuan East Road,_Leling hereafter referred to as “Le Ling
Jin Zang Huang” or “the Company”).




2.

The existing shareholders have intention to transfer their stocks to “Tibet
Health” respectively under doing not break Chinese laws, “Tibet Health” has
intention to accept the exchange.




3.

In order to carry out the exchange of the ownership of the stocks, the existing
shareholders hereby irrevocably grants to “Tibet Health” an option to purchase,
to the extent permitted under PRC Law, according to the call option, the
existing shareholders





1










NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:




Article 1 Definitions




Terms used in this Agreement shall have the meanings set forth below:




“PRC Laws and Regulations” Means the currently effective laws, administrative
regulations, local regulations, explanations and other binding legal documents.




 “Call Option”

Means equity interests each shareholder has in the Company’s registered capital
and all the equity interests in the Company in total.




“The Company’s Registered Capital” Means at the date of this Agreement, The
Company’s registered capital (RMB 20,000,000 Yuan), including any enlarged
registered capital after future capital increase.




“Exercise of Options” Means when Tibet Health exercises its options, it has the
right to ask the shareholders transfer the Company’s shares wholly or party to
Tibet Health or its designated entity or natural person. The specific amount
shall be freely decided by Tibet Health according to PRC laws and its business
concern.




“Exercise Price” Each time when Tibet Health exercise the option, Tibet Health
shall pay consideration to shareholders. The exercise price of Tibet Health or
its designated entity or natural person is RMB 1 Yuan. If at that time there is
any regulatory PRC laws regulating the minimum price, the minimum price
regulated by PRC laws shall be the exercise price.




“Certificates” Means the Company’s approval, permission, registration, including
but not limited to Business License, Tax Registration and other related
certificates required by PRC laws for its effective and legal operation.




“The Company’s Assets” Means all tangible and intangible assets owned or
authorized to use during the term of this Agreement, including but not limited
to trade mark, copy right, patent, technology, domain name, software use right
and other intellectual property.




“Principal Agreement”

Means agreements the Company enters into and has material effect on the
Company’s business and assets, including but not limited to Technology and
Consultancy Service Agreement.




Article 2 Grant Rights




Shareholder (“Transferor”) hereby irrevocably grants to Tibet Health an option
to purchase or cause any designated person (“Designated Persons”) to purchase,
to the





2







extent permitted under PRC Law, according to the steps determined by Tibet
Health.




Article 3 Exercise of Option




3.1

Tibet Health has the full power without limitation to decide the specific time,
amount and numbers of exercise as long as the conditions are in accordance with
PRC laws.




3.2

At the time of exercise, Tibet Health and/or the Designated Persons can hold all
of the Company’s shares under PRC laws, Tibet Health is entitled to exercise all
the options; If at the time of exercise, Tibet Health and/or the Designated
Persons can hold part of the Company’s shares under PRC laws, Tibet Health is
entitled to exercise the option within the upper limit regulated by PRC laws.
Under the latter situation, Tibet Health is entitled to further exercise the
option in accordance with PRC laws until all the option has been exercised.




3.3

Each time Tibet Health exercises its option, it can purchase the transferred
equity interests itself or designate third persons to purchase all or part of
the transferred equity interests.




3.4

According to the stipulations of PRC laws and regulation, Tibet Health and/or
the Designated Persons may exercise Option by issuing a written notice (the
“Notice”) to the Transferor and specifying the equity interest purchased from
Transferor (the “Purchased Equity Interest”) and the manner of purchase. (Please
refer to Appendix II for the format). The shareholders shall transfer the equity
interests wholly or partly to Tibet Health and/or the Designated Persons upon
receipt of the Notice.




3.5

In each time the performance of the Option:




3.5.1

The Transferor shall ask the Company to convene the shareholders’ meeting.
During the meeting, the resolution, in which Transferor transfers Equity
Interest to Tibet Health and/or the Designated Persons, shall be made;




3.5.2

The Transferor shall, upon the terms and conditions of this Agreement and the
Notice related to the Purchased Equity Interest, enter into Equity Interest
Transfer Agreement with Tibet Health and/or the Designated Persons (as
applicable);




3.5.3

The related parties shall execute all other requisite contracts, agreements or
documents, obtain all requisite approval and consent of the government, conduct
all necessary actions, without any security interest, transfer the valid
ownership of the Purchased





3







Equity Interest to Tibet Health and/or the Designated Persons, and cause Tibet
Health and/or the Designated Persons to be the registered owner of the Purchased
Equity Interest. In this Clause and this Agreement, “Security Interest” means
the ensure, mortgage, pledge, the right or interest of the third party, any
purchase right of equity interest, right of acquisition, right of first refusal,
right of set-off, ownership detainment or other security arrangements. But it
does not include any security interest subject to the Equity Pledge Agreement.




Article 4 Representations and Warranties




4.1

As of the execution date of this Agreement and every transferring date, the
    Shareholder hereby represents and warrants collectively and respectively to
Tibet Health as follows:




4.1.1

It has the power and ability to enter into this Agreement, and any equity
interest transferring Agreement (“Transferring Agreement”, respectively) having
it as a party, for every single transfer of the Purchased Equity Interest
according to this Agreement;




4.1.2

It has the power and ability to deliver this Agreement, and any equity interest
transferring Agreement (“Transferring Agreement”, respectively) having it as a
party, for every single transfer of the Purchased Equity Interest according to
this Agreement, and to perform its obligations under this Agreement and any
Transferring Agreement. Upon execution, this Agreement and the Transferring
Agreements having it as a party constitute a legal, valid and binding obligation
of it enforceable against it in accordance with its terms;




4.1.3

At the date of this Agreement, it is the owner of the option. Except for the
rights designated by this Agreement, It does not set any security interest on
the Option, including liens, pledge, claims, guaranties and other limitations
from third party;




4.1.4

At the date of this Agreement, the Company has all the certificates necessary to
its operation. The Company has full right and qualification to operate business
within the territory of China. No litigation, arbitration or administrative
procedure relevant to the equity interest and assets of the Company or the
corporation is in the process, to be settled or potentially take place;




4.2

Tibet Health represents and warrants as the following:




4.2.1

Tibet Health is a limited company registered in accordance with PRC laws. It has
the power and ability to enter into, deliver and perform





4







this Agreement;




4.2.2

Tibet Health has performed all the necessary internal authorization procedures
within the company. It owns full rights and authorization to enter into and
perform the documents related to the transaction;




Article 5 Promises of Shareholders




As of the execution date of this Agreement and every transferring date, the
Shareholder hereby promises collectively and respectively as follows:




5.1

According to fair finance and business standard and tradition, to maintain the
existence of the corporation, prudently and effectively operate business and
deal with works during the term of the Agreement;




5.2

Without prior written consent by Tibet Health during the term of the Agreement,




5.2.1

not, upon the execution of this Agreement, to sale, transfer, mortgage or
dispose, in any other form, any asset, legitimate or beneficial interest of
business or income of the Company, or to approve any other security interest set
on it;




5.2.2

not, in any form, to increase or decrease registered capital of the corporation,
or to change the structure of the registered capital in any other forms;




5.2.3

not, dispose or urge the management of the Company dispose any of the Company’s
assets (except that it is in the due course of operation;)




5.2.4

not to enter into any material Agreement with the Company, other than the
Agreement in the process of normal business;




5.2.5

not, appoint or remove any the Company’s managing director, directors of the
board (if applicable), supervisors or other management personnel that shall be
appointed and removed by the Shareholders.




5.2.6

not, declare distribution or actually distribute any distributable profits,
interests, or dividends;




5.2.7

ensure the Company’s going concern without being terminated, liquidated or
dissolution;








5







5.2.8

not, in any form, to supplement, change or renew the Articles of Association of
the Company.




5.3

To normally operate all business to maintain the asset value of the Company,
without make any action or nonfeasance that sufficiently affects its operation
and asset value during the term of the Agreement.




Article 6 Confidentiality




6.1

The Shareholder shall not discuss with any third party, other than for the
purpose of performing the obligations under this agreement, (i)the existence,
nature or terms of the negotiations and this Agreement; (ii)the Tibet Health’s
trade secrets, proprietary business information, client information known to the
Shareholder during the construction and performance of this agreement and (iii)
trade secrets, proprietary business information, client information known to the
Shareholder as the shareholder of the Company (the "Confidential Information")
without the express written permission of the Tibet Health.




6.2

The Shareholder shall return to the Tibet Health, destroy by other proper means,
upon the expiration of the agreement and request of the Tibet Health all
documents, materials or software and cease to use any of the Confidential
Information.




6.3

Article 6 shall survive after the agreement is ceased or terminated.




Article 7 Term of Agreement




7.1

This Agreement has been duly executed by the parties’ authorized representatives
and terminates until all the call option under this Agreement has been
transferred to Tibet Health or its designated entities or natural persons.




Article 8 Notice




8.1

Any communications among parties of this Agreement, including notice,
requirement and offer shall be delivered in written form.




8.2

In the case of transmission by facsimile, the transmission shall be deemed
delivered upon delivery; In case of delivering face to face, the transmission
shall be deemed delivered upon delivery; all notices or communications sent by
registered mail shall be deemed delivered five (5) Business Days from the time
of posting.




Article 9 Breach of Agreement




6










9.1

The Parties agree and confirm that if any party (the “Breaching Party”)
materially breach any terms of this Agreement or unable to perform any
obligation under this Agreement, it will constitute a “Breach” act. Other party
(the “Observant Party”) shall ask for remedy measures in reasonable time. If the
Breaching Party does not perform any remedy measures in the reasonable time
required by the Observant Party or within 10 days after the written notice of
the Observant Party, then (1) if the shareholders or the Company is the
breaching party, Tibet Health can terminate this Agreement and ask for remedies;
(2)if Tibet Health is the breaching party, the observant party shall ask for
remedies, but cannot terminate the Agreement.




9.2

The Parties agree and confirm that the Shareholders cannot terminate this
agreement under any circumstances and for any reason.




9.3

The rights and remedies designated by this Agreement are accumulative, and do
not exclude other rights or remedies under laws and regulations.




9.4

Article 9 shall survive after the agreement is ceased or terminated.




Article 10 Miscellaneous




10.1

This Agreement shall be executed in five (5) original copies and is hold
respectively by each Party, and each original copy has the same legal effect.




10.2

The execution, validity, interpretation, performance, amendment, termination and
the dispute resolution of this agreement are governed by the laws of PRC.




10.3

The Parties shall strive to settle any dispute, conflicts, or compensation
claims arising from the interpretation or performance (including any issue
relating to the existence, validity and termination) in connection with this
Agreement through friendly consultation. In case no settlement can be reached
within thirty (30) day as of one party asked for the settlement, each party can
submit such matter to China International Economic and Trade Arbitration
Commission (the “CIETAC”) in accordance with its rules. The arbitration award
shall be final and conclusive and binding upon the Parties.




10.4

Any right, power or remedy granted to a party by one term of this agreement does
not exclude the party from any right, power or remedy granted by other terms or
laws and regulations. And one party’s performance of its right, power and remedy
does not exclude the party from performing other right, power and remedy.




10.5

No failure or delay by any Party in exercising any right or remedy provided by
law or under this Agreement shall impair such right or remedy or operate




7







or be construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.




10.6

The headings are for convenience and under no circumstances; the headings shall
affect the interpretation of the articles of the agreement.




10.7

This Agreement is severable. If any clause of this Agreement is judged as
invalid or non-enforceable according to relevant PRC Laws, such clause shall be
deemed invalid only within the applicable area of the PRC Laws, and without
affecting other clauses hereof in any way.




10.8

The Parties may amend and supply this Agreement with a written agreement. The
amendment and supplement duly executed by the Parties shall be a part of this
Agreement and shall have the same legal effect as this Agreement.




10.9

Without prior written approval of Tibet Health, the Shareholders can not
transfer, pledge or assign any right, benefit or obligation under this
agreement. Tibet Health can transfer, pledge or assign any right benefit or
obligation under this agreement upon notice of the other parties.




10.10

This agreement is binding to all the parties herein and their respective lawful
successors and assignees.




[The blank is intently left.]





8







The parties hereby sign as the following:




Beijing Tibet Health Consulting Co., Ltd.




Signature______________

Legal Representative/Authorized Representative




Wang Shuxiang

Signature______________




Zheng Yilin

Signature______________




Yang An

Signature______________




Kong Ruifen

Signature______________








9










Appendix I




Current Situation of Le Ling Jin Zang Huang Biotechnology Co., Ltd.




Name

Le Ling Jin Zang Huang Biotechnology Co., Ltd.




Registered Address North of Kaiyuan East Road, Leling







Registered RMB3,500,000Yuan




Legal Representative




Share Structure




Shareholder

Capital Contribution(RMB)

Percentage




Wang Shuxiang.

3,325,000

95%

Zheng Yilin

70,000

2%

Yang An

35,000

2%

Kong Ruifen

35,000

1%







10







Appendix II：




Format of Notice




To Wang Shuxiang., Zheng Yilin, Yang An and Kong Ruifen




Whereas our Company has entered into a Call Option Agreement on_________, 2009,
which designated that under circumstances permitted by PRC laws and regulations,
upon our requirement, you shall transfer your equity interests in   Le Ling Jin
Zang Huang Biotechnology Co., Ltd. to our Company or any third person designated
by our Company.




Hereby, we issue the Notice of the following:




Our Company hereby exercises the option under the Call Option Agreement and
requires you to transfer____% of equity interests of Le Ling Jin Zang Huang
Biotechnology Co., Ltd., you hold to the Company. Please immediately transfer
the equity interests above mentioned to the Company or_______ (designated
company or person) according to Call Option Agreement upon receipt of this
Notice.




          

Beijing Tibet Health Consulting Co., Ltd.  

Signature______________

Legal Representative/Authorized Representative

Date: _________





11





